DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-8, 10 and 12-20 are pending in the present application.
Regarding instant claim 4, it is noted that Applicant inadvertently omitted the status identifier.  The status of the claim should state “Previously presented”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2016/0000070 A1).
Instant claim 1 is drawn to a composition comprising a drift control agent, and a water conditioning agent consisting of one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  
McKnight et al. teach an adjuvant composition comprising an incompletely hydrated polymer, such as guar and guar derivatives (i.e., drift control agent); a hydration inhibitor; and a suspending agent, such as fumed silica, inorganic colloidal or colloid-forming particles and rheology modifier polymers (Abstract; [0008]-[0009], [0016], [0018]-[0023], [0068]-[0092]; and Claims 1, 5-6, 10, 12-19).  McKnight et al. further teach that the composition comprises a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate ([0024]; Claim 14).  
Regarding the instantly claimed water conditioning agent consisting of one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates, it is noted that McKnight et al. teach that the composition comprises a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate ([0024]; Claim 14).  McKnight et al. also teach that the composition may optionally comprise a water conditioning agent, but does not require this component and does not specifically teach suitable examples of said water conditioning agents.  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare adjuvant compositions according to McKnight et al. comprising an incompletely hydrated polymer (drift control agent) and a hydration inhibitor comprising one or more of choline bicarbonate, choline dihydrogen citrate and choline bitartrate.  Such would have been obvious because McKnight et al. teach that the hydration inhibitor component comprises choline bicarbonate, choline dihydrogen citrate, and choline bitartrate.  It would have been obvious for a person having ordinary skill in the art to exclude any additional water conditioning agent since McKnight et al. specifically teach that ammonium containing conventional water conditioning agents are not suitable for use with dicamba ([0005]-[0006]).  McKnight et al. specifically teach that the ammonium containing compounds are conventionally used to control polysaccharide hydration as well as in water conditioning.  McKnight et al. teach that choline salts are used in their invention as compatible hydration inhibitors ([0024]).  Therefore, it would have been obvious to prepare compositions according to McKnight et al. comprising the choline salts as hydration inhibitor without the addition of an additional water conditioning agent.
Instant claims 3, 8, 10 and 15 state a suspending agent selected from fumed silica, inorganic colloidal or colloid-forming particles, rheology modifier.  McKnight et al. teach that the adjuvant composition comprises a suspending agent in an amount effective to impart shear thinning properties to the composition, wherein the suspending agent is selected from fumed silicas, inorganic colloidal or colloid-forming particles, rheology modifier polymers, and mixtures thereof ([0008]-[0010], [0016], [0020], [0052]-[0053], [0071], [0080], [0085], [0090], [0092]-[0095], [0099], [0105], [0111], [0136]-[0156]; Claims 1, 4, 6, 10, 15, and 19).
Instant claims 4-5, 10 and 12 state that the composition is free of or substantially free of ammonium-containing compounds, such as ammonium cations.  McKnight et al. teach that the adjuvant compositions are free of or substantially free of ammonium-containing compounds ([0006], [0009], [0030]; Claim 23).
Instant claims 6 and 13 state that the composition further comprises a glycol, glycerine, or one or more surfactants.  McKnight et al. teach that the composition can comprise one or more surfactants, glycerine or a mixture thereof ([0010]; Claim 4).
Instant claims 7, 14 and 18-20 state that the drift control agent is an underivatized guar, a cationic hydroxypropyl guar, a hydroxypropyl guar, or a cationic guar.  McKnight et al. teach that the incompletely hydrated water-soluble polymer comprises non-derivatized guar polymers, and derivatized guar polymers, including cationic hydroxypropyl guars, hydroxypropyl guars, and cationic guars ([0016], [0065]-[0066], [0098], [0104], [0110], [0118], [0124], [0126]; Claims 5, 10, 18 and 21).
Instant claim 16 is drawn to a method of making an agricultural formulation comprising contacting a pesticide with the adjuvant composition of claim 1.  McKnight et al. teach that the adjuvant is combined with a pesticide ([0013], [0030], [0185], [0187], [0189]; Claims 8 and 22).
Instant claim 17 is drawn to an adjuvant composition comprising a water conditioning agent, glycol, glycerine, one or more surfactants, and optionally a drift control agent comprising, guar, a cationic hydroxypropyl guar, a hydroxypropyl guar, or a cationic guar; wherein the water conditioning agent comprises one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.
McKnight et al. teach that the composition can comprise one or more surfactants, glycerine, a water conditioning agent or a mixture thereof ([0010]; Claim 4).  McKnight et al. also teach that the aqueous medium may, optionally, further comprise water-soluble or water miscible components dissolved in the aqueous medium, wherein suitable water miscible organic liquids include, for example, (C1-C6) alcohols, such as methanol, ethanol, propanol, and (C1-C6) polyols, such as glycerol, ethylene glycol, propylene glycol, and diethylene glycol ([0032]).
McKnight et al. further teach that in one embodiment, the hydration inhibitor component of the composition of the present invention comprises a water dispersible organic solvent.  Suitable water dispersible organic solvents include, for example, (C1-C18) alcohols, such as, for example, monohydric alcohols, such as methanol, ethanol, isopropanol, cetyl alcohol, stearyl alcohol, benzyl alcohol, oleyl alcohol, and polyhydric alcohols, such as, for example, 2-butoxyethanol, ethylene glycol, and glycerol, alkylether diols such as, for example, ethylene glycol monoethyl ether, propylene glycol monoethyl ether, and diethylene glycol monomethyl ether, and mixtures thereof ([0172]).
Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to McKnight et al. comprising a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate, a glycol, glycerine, one or more surfactants, and an incompletely hydrated polymer, such as guar and guar derivatives.
Response to Arguments
Applicant’s Remarks filed 27 July 2022 have been fully considered but they are not persuasive.  Applicant argues that McKnight teaches choline bicarbonate, choline dihydrogen citrate and choline bitartrate, each of which is chemically different from the enumerated water conditioning agents in Applicant's claimed invention.
The examiner respectfully argues that choline dihydrogen citrate and choline bitartrate are both choline carboxylates wherein the dihydrogen citrate and bitartrate contain the carboxylate anion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,609,862.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an agricultural adjuvant composition.  US ‘862 claims an adjuvant composition comprising an incompletely hydrated water-soluble polymer (cationic hydroxypropyl guar and cationic guar), a hydration inhibitor (choline bicarbonate, choline dihydrogen citrate and choline bitartrate), a suspending agent (fumed silica, inorganic colloidal or colloid-forming particles, or rheology modifier polymers), and a surfactant, glycerin, and/or water-conditioning agent, wherein the adjuvant is added to a pesticide.
Response to Arguments
Applicant requests holding this provisional obviousness-type double patenting rejection in abeyance until there is an indication of allowable subject matter in the instant application.  Therefore, the rejection has been maintained.

Claims 1, 3-8, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-21 of copending Application No. 15/226,077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising one or more of choline sulfate, choline acrylates, choline carboxylates and choline phosphonates.  The ‘077 Application further claims that the compositions comprise a drift reduction agent comprising at least one polysaccharide, at least one derivatized polysaccharide or a combination thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests holding this provisional obviousness-type double patenting rejection in abeyance until there is an indication of allowable subject matter in the instant application.  Therefore, the rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616